Citation Nr: 1757671	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claim was previously before the Board and was remanded for further development in February 2017.  

In addition to the issue listed above, the Veteran's May 2011 substantive appeal (Form 9) in response to the May 2011 statement of case included the issue of entitlement to service connection for peripheral neuropathy.  During the pendency of the appeal, a July 2017 rating decision granted entitlement to service connection for peripheral neuropathy.  Consequently, this issue is no longer before the Board and will not be addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus.   Having reviewed the record, the Board finds that remand is warranted.  

Review of the file indicates that service treatment records may be missing from the file.  Here, the November 2008 rating decision and the May 2011 statement of case cite to service treatment records for the period of October 1966 to October 1968.  The record currently contains service treatment records dated from 1986 to 1992, but does not contain service treatment records dated from October 1966 to October 1968.  As such, remand is required to obtain outstanding service treatment records dated from October 1966 to October 1968.  If records are unavailable, the AOJ should prepare a memorandum finding as such.  

Additionally, remand is warranted for an addendum medical opinion.  The May 2017 examiner opined that the Veteran's cataracts and diabetic retinopathy were less likely than not incurred in or caused by service.  However, the examiner did not provide an opinion on the etiology of the other eye diagnoses, as directed by the February 2017 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has received multiple eye diagnoses during the appeal period, to include pseudophakia, dermachalasis of both upper lids, conjunctivochalasis, trichiasis of the left lower lid, corneal arcus, and posterior vitreous detachment OS.  See August 2008 VA Examination; May 2017 VA Examination.  As such, remand is warranted for an addendum opinion on whether any of these diagnoses are related to service or service-connected diabetes mellitus.  

The Board additionally notes that the Veteran was diagnosed with several refractive errors of the eye, to include astigmatism, hyperopia, myopia, and presbyopia.  See August 2008 VA Examination; March 2016 VA Examination.  Service connection for refractive error of the eyes is prohibited unless such error was subjected to a superimposed disease or injury during service that resulted in an additional disability.  See 38 C.F.R. § 3.303(c) (2017); VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990); see also VA ADJUDICATION PROCEDURE MANUAL (M21-1), Part III, Subpart iv, 4.B.1.d.  In light of this, remand is warranted for an addendum opinion on whether the Veteran's refractive errors were superimposed upon by a disease or injury in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding service treatment records dated from October 1966 to October 1968.  If records are unavailable, the AOJ should prepare a memorandum finding as such.  If unable to obtain these records, the Veteran must be notified.  Additionally, all efforts to obtain the records must be documented in a memorandum and associated with the claims file.  

2.  Obtain any outstanding VA and/or private medical records not already of record relating to the claim.  

3.  After completion of directive 1, forward the Veteran's claims file to an examiner for an addendum opinion to determine the nature and etiology of any eye disability.  If the examiner determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the examiner should provide the following opinions:

a)  Identify any eye disability diagnosed since April 2008.  

The examiner's attention is invited to the August 2008 VA diagnoses of pseudophakia, astigmatism, hyperopia, and myopia; the March 2016 VA diagnoses of presbyopia; and the May 2017 diagnoses of dermachalasis of both upper lids, conjunctivochalasis, trichiasis of the left lower lid, corneal arcus, and posterior vitreous detachment OS.

b)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any eye disability other than refractive error is related to active service. 

c)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any eye disability other than refractive error is caused by or aggravated by service-connected diabetes mellitus. 

d)  For any current refractive error, state whether it is at least as likely as not (a probability of 50 percent or greater) that the error was subjected to a superimposed injury or disease in service that resulted in an additional disability of the eye.  The examiner's attention is invited to the August 2008 VA diagnoses of astigmatism, hyperopia, and myopia; and the March 2016 VA diagnoses of presbyopia.

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




